Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  September 29, 2016                                                                      Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                           Stephen J. Markman
  152946-8(86)                                                                                  Brian K. Zahra
                                                                                        Bridget M. McCormack
                                                                                              David F. Viviano
                                                                                          Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                              Joan L. Larsen,
                                                                                                          Justices
            Plaintiff-Appellant,
                                                               SC: 152946-8
  v                                                            COA: 322280; 322281; 322282
                                                               Wayne CC: 14-000869-FC;
                                                                           14-000858-FC;
  MOHAMMAD MASROOR,                                                        14-000857-FC
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the second motion of defendant-appellee to extend
  the time for filing his brief is GRANTED. The brief submitted on September 22, 2016, is
  accepted for filing.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                              September 29, 2016